  Case 2:20-cv-03204-AFM Document 33 Filed 12/22/20 Page 1 of 1 Page ID #:150

                               UNITED STATES DISTRICT COURT                     JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-03204-AFM                                               Date: December 22, 2020
Title      Nehemiah Kong v. Imedra #5900 Family Limited Partnership, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers):

        Pursuant to the Joint Stipulation for Dismissal (ECF No. 32), this action is dismissed with
prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party bearing its own attorneys’ fees
and costs.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
